Citation Nr: 0026452	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-37 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant entitlement to 
service connection for the cause of the veteran's death.  The 
veteran, whose death occurred in March 1996, served on active 
duty from March 1943 to November 1944.  The appellant is the 
veteran's widow.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in March 
1996 at the age of 75.  His immediate cause of death was 
renal failure, and his underlying cause of death was 
hemorrhage due to ruptured abdominal aortic aneurysm.

2.  At the time of the veteran's death, service connection 
had been established for schizophrenic reaction, assigned a 
50 percent disability evaluation, and for the residuals of a 
back injury, assigned a noncompensable evaluation.

3.  A disability of service origin is not shown to have 
caused, hastened, or materially and substantially contributed 
to the veteran's death.



CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology." Savage, 
supra.

In this case, at the time of the veteran's death, service 
connection had been established for schizophrenic reaction, 
rated as 50 percent disabling, and for the residuals of a 
back injury, assigned a noncompensable disability rating.  
And, at present, the appellant is essentially contending that 
the veteran's chronic use of Prolixin, which was prescribed 
for his service-connected schizophrenic reaction, caused his 
death.  His use of Prolixin purportedly caused the veteran 
heart, liver and kidney problems which eventually led to his 
death.

With respect to the evidence of record, the veteran's death 
certificate shows that he died in March 1996 at the age of 
75, and that his immediate cause of death was renal failure, 
and his underlying cause of death was hemorrhage due to 
ruptured abdominal aortic aneurysm.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for any indication that the veteran was ever treated 
for any kidney or liver problems, or an abdominal aortic 
aneurysm during his service.

In addition, the post-service medical evidence includes 
various VA examination reports dated in the 1940s, 1950s, 
1960s and 1970s showing the veteran complained of having back 
problems/pain, and was diagnosed with a psychiatric disorder, 
characterized as psychoneurosis.  Specifically, the Board 
notes that an August 1979 VA examination report showing the 
veteran was receiving treatment at a VA outpatient clinic for 
his psychiatric disorder with monthly doses of Prolixin.  
Furthermore, medical records from the Summit County Receiving 
Hospital dated from January 1961 to March 1961, and a 
September 1960 statement from J. W. DeWitt, M.D., further 
describe the treatment the veteran received for his diagnosis 
of schizophrenic reaction, paranoid type.

Medical records from the Cleveland VA Medical Center (VAMC) 
dated from June 1964 to March 1996, which include treatment 
records from the Canton VAMC, describe the veteran's 
treatment for various disorders including his psychiatric 
disability, chronic obstructive pulmonary disease with a 40 
year smoking of history, prostate and kidney cancer, and 
diabetes.  Specifically, notations dated May 1973 indicate 
the veteran was treated with Prolixin for his psychiatric 
disability; treatment which appears to have been continued 
through the early 1990s, as per notations dated July 1993 and 
June 1994.  Additionally, July 1994 notations show the 
veteran had prostate cancer and possible cancer of the left 
kidney, which resulted in the veteran's referral to the 
Cleveland Clinic Foundation for surgery.  Furthermore, 
January 1995 notations show the veteran was recommended for a 
renal panel.

Medical records from the Cleveland Clinic Foundation dated 
from August 1994 to April 1995 contain an August 1994 
statement indicating that the veteran's liver function 
studies were elevated, but that it was unclear whether they 
had been elevated in the past.  The statement also notes that 
the veteran's "[a]bnormalities could be due to a medication 
effect."  However, hepatitis and/or abnormalities caused by 
a renal mass were also deemed important considerations.  In 
this regard, the Board notes that this statement indicates 
the veteran's abnormal liver function studies "could be" 
related to his intake of medication, without specifically 
identifying the type of medication.  However, the Board also 
notes that, as discussed below, the veteran was also taking 
at that time at least seven different types of prescribed 
medication, not only Prolixin.  

In assessing whether this opinion is sufficient to well 
ground the appellant's claim, the Board initially observes 
that the United States Court of Appeals for Veterans Claims 
(Court) has acknowledged that its own word parsing in some of 
its medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
connection between in-service injury and post-service 
disability.  Hicks v. West, No. 12 Vet. App. 86 (1998).  In 
general, however, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Most recently, the Court 
has held that what is sufficient for competent medical nexus 
evidence depends on the specific facts of the case.  Bloom v. 
West, 12 Vet. App. 185 (1999).  In Bloom, the Court held that 
a physician's nexus opinion framed using of the term "could," 
without supporting clinical data or other rationale, was too 
speculative to provide the degree of certainty required for 
medical nexus evidence."  See also Mattern v. West, 12 Vet. 
App. 122 (1999).  The Board notes that there is no specific 
indication in the statement that a medication taken for a 
service-connected disability was the medication referred to 
by the examiner as possibly having caused the abnormal liver 
studies, and he clearly refers in the statement to other 
possible causative factors which could have produced the 
abnormal findings.  

In this regard, the records from the Cleveland Clinic 
Foundation include September 1994 notations indicating the 
veteran had progressive elevation of liver function tests 
results from June 1994 to September 1994, and a September 
1994 radiology report noting the veteran's gallbladder 
ultrasound revealed gallstone and sludge in the gallbladder 
with questionable calcification of the gallbladder wall; 
minimal dilatation of the common duct was also noted.  
Furthermore, additional September 1994 notations reveal that, 
a prior cyst of the liver was documented at that institution.  
In October 1994, the veteran underwent removal of the left 
kidney for renal cell carcinoma.  Notably, the discharge 
summary of that surgery indicates that the veteran also had 
chronic obstructive pulmonary disease, congestive heart 
failure, morbid obesity, schizophrenia, hypertension, non-
insulin dependent diabetes, sleep apnea, parkinsonism, and an 
abdominal aortic aneurysm.  He was also noted to have a 
history of adenocarcinoma of the prostate with a 
transurethral resection of the prostate in May 1994.  Lastly, 
these notations show the veteran was taking at least seven 
different types of prescribed medication for his various 
health problems including, but not limited to, Prolixin, 
Glyburide, Lupron, and Proventil.

Medical records from the Barberton Citizens Hospital dated 
from December 1995 to March 1996 note the veteran was 
admitted at the Emergency Room on December 27, 1995 with a 
diagnosis of dissecting abdominal aortic aneurysm.  He 
underwent the resection of the aneurysm, and subsequently 
developed respiratory failure, and renal failure.  An 
arterio-venous (A-V) fistula was created in consideration of 
dialysis and total parenteral nutrition was given; the 
veteran's condition improved.  After hemodialysis, his 
condition deteriorated, and he died with multi-organ failure.

A December 1997 VA expert opinion report indicates that, 
after a review of the veteran's medical history and c-file, 
as well as consultation with board certified psychiatrists 
and nephrologists, the record did not contain any indication 
that would implicate neuroleptics, such as Prolixin, as 
productive of renal or hepatic failure.  The examiner noted 
that extensive VA and private medical records dated through 
the time of the veteran's death, contained multiple 
laboratory studies of the veteran's renal and hepatic 
function, noting that liver function studies in June 1993 
were entirely normal as were renal function studies.  The 
examiner noted further that periodic studies failed to reveal 
renal or hepatic dysfunction until 1994, at which time, the 
veteran was noted to have abnormal liver function for the 
first time.  The examiner observed that following the 
veteran's October 1994 left kidney excision for renal cell 
carcinoma and ureteral calculus, the veteran did well post-
operatively.  His renal function at the time of discharge and 
thereafter was normal for a person with one kidney.  The 
examiner also noted that, at the time, the veteran was 
counseled that the abdominal aortic aneurysm would need 
continued follow-up.  The physician reported further, that 
while the exact nature of the hepatic dysfunction was not 
characterized, subsequent liver function studies did not 
deteriorate.  The physician noted that the veteran had an 
abdominal crisis in December 1995 and underwent emergent 
surgical intervention.  Post-operatively, the veteran was 
noted to have remained ventilator dependent, requiring 
permanent tracheostomy.  He also has sepsis, wound 
dehiscence, and progressive renal insufficiency.  Despite the 
placement of an A-V fistula and initiation of dialysis, 
however, the veteran eventually died.  The examiner observed 
that review of the medical literature failed to reveal any 
studies that would implicate neuroleptics such as Prolixin as 
a causative agent in renal or hepatic failure.  Further, she 
noted that periodic studies failed to reveal renal or hepatic 
dysfunction until 1994 at which time the veteran also 
developed gallbladder disease which is a well-recognized 
cause of liver dysfunction.  It was concluded that the 
evidence did not show that the chronic use of 
parenteral/depot Prolixin contributed to death, and that the 
veteran's renal failure was a direct, not-unexpected, 
complication of the crisis situation produced by his ruptured 
aortic aneurysm.

Lastly, during the April 2000 appeal hearing before the 
undersigned member of the Board, the appellant and her 
daughter testified that the veteran took Prolixin for his 
psychiatric disability since the 1960s (Hearing Transcript at 
3), which caused him side effects such as vomiting and nausea 
(Hearing Transcript at 4).  As well, they noted that to their 
knowledge the veteran never had gallbladder disease during 
his lifetime.  (Hearing Transcript at 20).  In support of her 
contentions, the appellant submitted an article obtained from 
the Internet which discusses a product's malpractice case 
where the plaintiff, after taking Prolixin, developed Tardive 
dyskinesia.  

After a review of the evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death, renal failure, and/or his 
underlying cause of death, hemorrhage due to ruptured 
abdominal aortic aneurysm, are linked to his period of 
service.  Given this, the question then becomes whether the 
appellant has presented evidence that a service-connected 
disability caused or contributed substantially or materially 
to the cause death, and the Board observes that there is no 
evidence linking any of the veteran's service-connected 
disabilities to his death.

With regard to the appellant's belief that the veteran's 
death was caused by his prescribed medication for his 
psychiatric disorder, including his intake of Prolixin since 
the 1960s, a lay person is competent to describe symptoms 
observed, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) and does not 
have a well-grounded claim.  Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well- grounded claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  For these reasons, the Board must find 
that the appellant's claim for service connection for the 
cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107(a).

Lastly, the Board points out that, in the absence of the 
submission of a well-grounded claim, the VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim.  See Morton v. West, 12 Vet. App. 477 (1999).  The 
appellant is advised that she may submit for consideration by 
the RO any evidence she believes will establish a well-
grounded claim.  As the foregoing explains the need for 
competent evidence linking the cause of the veteran's death 
to his active duty service, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application.  See Graves v. Brown, 8 Vet. 
App. 522, 524- 525 (1996).

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who died of a service-connected disability if: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 
21.3021.  

In this case, none of the foregoing criteria have been met.  
Specifically, the appellant has not shown the veteran died of 
a service-connected disability, or that he had a service 
connected disability that was totally disabling.  Therefore, 
as the appellant lacks basic eligibility for Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code, the appellant's claim is 
without legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

